Exhibit 10.31

AMENDMENT NUMBER TWELVE TO CREDIT AGREEMENT AND WAIVER

This AMENDMENT NUMBER TWELVE TO CREDIT AGREEMENT AND WAIVER (this “Amendment”)
is entered into as of March 10, 2008, by the lenders identified on the signature
pages hereof (the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”; and together with the Lenders, the “Lender Group”), BUCA, INC., a
Minnesota corporation (“Parent”), and each of Parent’s Subsidiaries identified
on the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), with reference to the
following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the following unwaived Events of Default have occurred and are
continuing (the “Designated Events of Default”):

(a) Borrowers have failed to achieve EBITDA of $5,695,000 for the 12 month
period ending December 30, 2007 as required by Section 6.16(a)(i) of the Credit
Agreement; and

(b) Borrowers have failed to maintain a Fixed Charge Coverage Ratio of 1.00:1.00
for the 12 month period ending December 30, 2007 as required by
Section 6.16(a)(ii) of the Credit Agreement;

WHEREAS, Borrowers have requested that the Lender Group agree to waive the
Designated Events of Default and make certain amendments to the Credit
Agreement, as set forth herein; and

WHEREAS, upon the terms and conditions set forth herein, the Lender Group is
willing to accommodate Borrowers’ requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

2. Amendments to Credit Agreement.

(a) Section 2.12(a)(ii) of the Credit Agreement is hereby amended by replacing
the reference to “$5,000,000” contained therein with “$5,500,000”.



--------------------------------------------------------------------------------

(b) Section 6.16(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(a) Fail to maintain or achieve:

(i) Minimum EBITDA. EBITDA, measured on a quarter-end basis, of at least the
required amount set forth in the following table for the applicable period set
forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$4,580,000    the 12 month period ending March 30, 2008 $5,610,000    the 12
month period ending June 29, 2008 $6,260,000    the 12 month period ending
September 28, 2008 $7,810,000    the 12 month period ending December 28, 2008

(ii) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio, measured on a
quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

  

Applicable Period

0.00:1.00    the 12 month period ending March 30, 2008 0.58:1.00    the 12 month
period ending June 29, 2008 0.90:1.00    the 12 month period ending September
28, 2008 1.25:1.00    the 12 month period ending December 28, 2008

Agent shall, in its Permitted Discretion, establish the quarterly minimum EBITDA
and Fixed Charge Coverage Ratio levels for each trailing 12 month period ending
at the end of a quarter after December 28, 2008 based upon Borrowers’
Projections for such trailing 12 month period delivered pursuant to Section 5.3
of this Agreement, which Borrowers’ Projections shall be satisfactory to Agent
in all respects. Borrowers shall execute any amendment to this Section 6.16
reasonably requested by Agent to document the inclusion of such minimum EBITDA
and Fixed Charge Coverage Ratio levels. If Borrowers fail to timely deliver the
Projections required to be delivered pursuant to Section 5.3, (A) the EBITDA
level shall be measured on a quarterly basis at an amount equal to 110% of the
minimum EBITDA level for the immediately preceding trailing 12 months, and



--------------------------------------------------------------------------------

(B) the Fixed Charge Coverage Ratio level shall be measured on a quarterly basis
at an amount equal to 110% of the Fixed Charge Coverage Ratio level for the
immediately preceding trailing 12 months.”

(c) Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “D&O Costs”, “Investigations”, “Investigations Expenses”, “Second
Amendment”, “Second Amendment Effective Date”, and “Second Amendment Fees and
Expenses”.

(d) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Borrowing Base” as follows:

““Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of

(i) (A) as of any date of determination during the period from February 1, 2008
through and including March 31, 2008, the lesser of (y) the product of 2.10
times TTM EBITDA for the most recently ended 12 consecutive monthly periods for
which financial statements have been delivered pursuant to Section 5.3, and
(z) the sum of (I) the product of 1.75 times TTM EBITDA for the most recently
ended 12 consecutive monthly periods for which financial statements have been
delivered pursuant to Section 5.3 plus (II) $1,800,000, and (B) as of any other
date of determination, the product of 1.75 times TTM EBITDA for the most
recently ended 12 consecutive monthly periods for which financial statements
have been delivered pursuant to Section 5.3, and

(ii) 50% of the most recently determined Enterprise Value;

minus

(b) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(b).”

(e) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “EBITDA” as follows:

““EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss) for such period,

minus, to the extent included in such net earnings, the sum, for such period,
of:

(a) non-cash gains taken in accordance with GAAP (excluding any non-cash gain to
the extent that it represents an accrual or reserve for potential cash items in
any future period),



--------------------------------------------------------------------------------

(b) extraordinary gains,

(c) interest income,

(d) the amount of cash rental expense actually paid (excluding prepaid rent) in
excess of the GAAP accrued rental expense, and

(e) other non-recurring gains or income as determined by Agent,

plus the sum, for such period, of:

(a) interest expense,

(b) income taxes,

(c) depreciation,

(d) amortization,

(e) Restaurant Pre-Opening Costs,

(f) non-cash charges relating to grants of Stock, Stock options or other
equity-based compensation, write-offs of deferred financing costs and impairment
charges relating to goodwill, intangibles and other long-lived assets (including
asset impairment charges for fixed asset additions for restaurant properties
that have previously been impaired) in accordance with Statement of Financial
Accounting Standards No. 142 and 144,

(g) other non-cash charges taken in accordance with GAAP (excluding any non-cash
charge to the extent that it represents an accrual or reserve for potential cash
items in any future period),

(h) charges related to FIN 47 in amount not to exceed $210,000 for each fiscal
year,

(i) asset write-off and renovation expenses related to the store located at 855
Howard Street, San Francisco, CA 94103 in an aggregate amount not to exceed
$1,000,000,

(j) severance costs in the first quarter of fiscal year 2008 not to exceed
$800,000,

(k) consulting expenses related to the engagement of CRG Partners in the first
quarter of fiscal year 2008 not to exceed $130,000,



--------------------------------------------------------------------------------

(l) GAAP accrued rental expense (excluding prepaid rent) which is in excess of
the amount of cash rental expense actually paid, and

(m) other non-recurring losses or expenses as determined by Agent,

plus or minus such adjustments as may be reasonably recommended by a third party
auditor selected by or otherwise acceptable to Agent for the purposes of
normalizing EBITDA, in each case, determined on a consolidated basis in
accordance with GAAP.”

3. Waiver of Designated Events of Default. Subject to the satisfaction by
Borrowers of the conditions precedent set forth in Section 4 herein, and
anything in the Credit Agreement to the contrary notwithstanding, the Lender
Group hereby waives the Designated Events of Default; provided, however, nothing
herein shall be deemed a waiver with respect to any other future failure of
Borrowers to comply fully with any provision of the Credit Agreement or any
other provision of any Loan Document. This waiver shall be effective only for
the Designated Events of Default, and in no event shall this waiver be deemed to
be a waiver of enforcement of any of the Lender Group’s rights with respect to
any other Defaults or Events of Default now existing or hereafter arising.
Nothing contained in this Amendment nor any communications between any Borrower
and any member of the Lender Group shall be a waiver of any rights or remedies
any member of the Lender Group has or may have against Borrowers, except as
specifically provided herein. Except as specifically provided herein, each
member of the Lender Group hereby reserves and preserves all of its rights and
remedies against Borrowers under the Credit Agreement and the other Loan
Documents.

4. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each
Guarantor.

(c) Borrowers shall have paid to Agent, for WFF’s sole and separate account, an
amendment fee of $150,000 (the “Twelfth Amendment Fee”), which Twelfth Amendment
Fee shall be fully earned (and non-refundable) and paid in full on the date
hereof by charging such fee to Borrowers’ Loan Account.

(d) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement, as amended hereby, and the other Loan
Documents shall be true and correct in all material respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).



--------------------------------------------------------------------------------

(e) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof, nor shall result from the
consummation of the transactions contemplated herein.

(f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof by any Governmental Authority against any Borrower, any Guarantor, Agent,
or any Lender.

(g) Borrower shall have paid all of the Lender Expenses incurred by Agent in
connection with this Amendment and the other transactions referred to herein.

5. Release. Each Borrower and each Guarantor hereby waives, releases, remises
and forever discharges each member of the Lender Group, each of their respective
Affiliates, and each of their respective officers, directors, employees, and
agents (collectively, the “Releasees”), from any and all claims, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, known or unknown, past or present, liquidated or
unliquidated, suspected or unsuspected, which any Borrower or any Guarantor ever
had from the beginning of the world, or now has against any such Releasee which
relates, directly or indirectly, to the Credit Agreement or any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Credit Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents. As to each and every claim
released hereunder, each Borrower and each Guarantor hereby represents that it
has received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, each Borrower and each Guarantor
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

6. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Amendment and all agreements and documents executed in connection herewith and
the review of all documents incidental thereto.

7. Representations and Warranties; Reaffirmations.

(a) Each Borrower represents and warrants to the Lender Group that (i) the
execution, delivery, and performance of this Amendment and the Credit Agreement,
as amended hereby, (A) are within its corporate or limited partnership powers,
(B) have been duly authorized by all



--------------------------------------------------------------------------------

necessary corporate or limited partnership action on its part, and (C) are not
in contravention of any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority binding on it, or of the terms of its Governing
Documents, or of any material contract or undertaking to which it is a party or
by which any of its properties may be bound or affected; (ii) each of this
Amendment and the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of each Borrower, enforceable against each Borrower in
accordance with their respective terms (except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors rights generally); (iii) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing on the date hereof; and (iv) after giving effect to this
Amendment, the representations and warranties herein and in the Credit
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date).

(b) Each Borrower hereby restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party effective as of the date hereof.
Each Borrower hereby acknowledges, confirms and agrees that Agent has and shall
continue to have valid, enforceable and perfected first-priority liens upon and
security interests in the Collateral (subject only to Permitted Liens) granted
to Agent pursuant to the Loan Documents or otherwise granted to or held by
Agent.

8. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

9. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

10. Effect on Loan Documents.

(a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Amendment shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. The waivers, consents, and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.



--------------------------------------------------------------------------------

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Amendment is a Loan Document.

11. Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BUCA, INC.

a Minnesota corporation

  By:  

Dennis J. Goetz

  Title:   Chief Financial Officer  

BUCA RESTAURANTS, INC.

a Minnesota corporation

  By:  

Richard G. Erstad

  Title:   Secretary  

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

  By:  

Buca Restaurants, Inc.,

its general partner

  By:  

Richard G. Erstad

  Title:   Secretary  

BUCA (KANSAS), INC.

a Kansas corporation

  By:  

Richard G. Erstad

  Title:   Secretary  

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

  By:  

Richard G. Erstad

  Title:   Secretary  

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

  By:  

Richard G. Erstad

  Title:   Secretary  

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

  By:  

/s/ Kelly Walsh

  Title:   Vice President  